DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed February 16, 2022. Claims 2-3 have been withdrawn.  Claim 1 is currently pending and have been examined.
Applicant’s election without traverse of Group I, claim 1, in the reply filed on February 16, 2022 is acknowledged.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claim 1, under Step 2A claim 1 recites a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method of generating product offerings for display to a user comprising: 
identifying the user;
displaying a set of not pre-existing product representations to the user,
wherein each of the product representations from the set of not pre-existing product representations is generated by compiling components that are selected from a group of possible components,
wherein the components for each of the product representations are selected using a random weighted selection process,
wherein each of the possible components has a market weight that is based on inputs aggregated from a plurality of users and received with respect to a plurality of previously displayed product representations that included at least one of the possible components as a constituent element of at least one of the plurality of previously displayed product representations and
a user weight that is associated with the user and is based on inputs received from the user with respect to at least one of the plurality of previously displayed product representations that included at least one of the possible components as a constituent element of at least one of the previously displayed product representations, and

The limitations recite mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a product representation is generated. This represents an evaluation, which is a concept performed in the human mind and falls under mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does not recite additional elements. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
storing and retrieving information in memory (identify user),
performing repetitive calculations (generate product representation).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swaminathan et al (US 2017/0161618 A1).

Regarding claim 1, Swaminathan discloses method of generating product offerings for display to a user, comprising:
        identifying the user (Swaminathan: Figure 1 - user preference data 130);
displaying a set of not pre-existing product representations to the user, wherein each of the product representations from the set of not pre-existing product representations is generated by compiling components that are selected from a group of possible components, wherein the components for each of the product representations are selected using a random weighted selection process (Swaminathan: paragraph [0018] -  For example, the content recommendation module 150 may suggest a particular content item to a user based on the statistical similarity of the item with one or more other content items having similar user preferences and attributes, weighted according to the predictive mode);
wherein each of the possible components has a market weight that is based on inputs aggregated from a plurality of users and received with respect to a plurality of previously displayed product representations that included at least one of the possible components as a constituent element of at least one of the plurality of previously displayed product representations and a user weight that is associated with the user and is based on inputs received from the user with respect to at least one of the plurality of previously displayed product representations that included at least one of the possible components as a constituent element of at least one of the previously displayed product representations, and wherein the random weighted selection process depends on weights for each of the possible components that are a combination of the market weight and the user weight of each of the respective possible components (Swaminathan: paragraph [0010] - The similarity scores are based on measures of similarity between user preferences for each of the content items (the historical similarity score) (user weight), and between content attributes associated with each of the content items (the attribute similarity score) (market weight). In the predictive model, weights can be automatically assigned to each of the content attributes based at least in part on the two similarity score).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0284007 A1, Sakai discloses INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND RECORDING MEDIUM.
US 2008/0255925 A1, Vailaya et al discloses SYSTEMS AND METHODS FOR GENERATING VALUE-BASED INFORMATION.
PTO-892 Reference U discloses item recommendations using convolutions on weighted graphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625